Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Guynn on 03/22/21.
The application has been amended as follows:

irradiating a sample of an oil fruit, a nut or a seed with a light source,
projecting the reflected and/or transmitted light onto a photosensor,
detecting the absorption or reflection spectrum in a wavelength range from 900 to 2500 nm, by means of the photosensor,
extracting ingredients of the sample by sample preparation techniques based on a determination of volatile compounds from a vapour space above the sample, 
separating volatile components of the sample by applying gas-chromatographic techniques,
identifying separated volatile components of the sample by mass spectroscopic detection of constituents of the volatile components which are relevant for lipid oxidation,
determining a rancidity index value of the sample from identified volatile components of the sample,
allocating at least individual characteristic wavelengths or wavelength ranges of the detected absorption or reflection spectrum of the sample to the rancidity index value,
repeating the previous steps for a representative number of samples and forming a rancidity table from the determined rancidity index values ​​and allocated absorption or reflection spectra or, respectively, characteristic wavelengths or wavelength ranges of the detected absorption or reflection spectra.

2.	(Examiner Amendment) [[A]] The process according to claim 1, wherein identifying the volatile components of the sample by mass spectroscopic detection of constituents relevant for lipid oxidation comprises identifying one or more groups of substances/functional groups selected from:
hydroperoxides, 
cyclic hydroperoxides,
saturated, mono- and di-unsaturated aldehydes,
hydrocarbons (alkanes, alkenes),
alcohols (saturated and unsaturated),
ketones (saturated and unsaturated),
short chain fatty acids, or
alkyl furans.

3.	(Examiner Amendment) [[A]] The process according to claim 1, wherein the identification of the volatile components of the sample by mass spectroscopic detection 

4.	(Examiner Amendment) [[A]] The process according to claim 3, the process comprising creation of a fatty acid chromatogram at a mass/charge ratio characteristic of fatty acids.

5.	(Examiner Amendment) [[A]] The process according to claim 4, process comprising determination of a fatty acid index value by integration across at least a portion of the fatty acid chromatogram.

6.	(Examiner Amendment) [[A]] The process according to claim 3, the process comprising creation of an aldehyde chromatogram at a mass/charge ratio characteristic of aldehydes.

7.	(Examiner Amendment) [[A]] The process according to claim 6, the process comprising determination of an aldehyde index value by integration across at least a portion of the aldehyde chromatogram.

8.	(Examiner Amendment) [[A]] The process according to claim 5, wherein the determination of a rancidity index value occurs by forming the sum of the aldehyde index value and the fatty acid index value.

Examiner Amendment) [[A]] The process according to claim 1, wherein the allocation of the detected absorption or reflection spectra of the samples to the rancidity index values is effected by allocating the rancidity index values to at least one of an average, a bandwidth or individual frequency bands of the detected absorption or reflection spectra.

10.	(Examiner Amendment) [[A]] The process according to claim 1, wherein the detection of the absorption or reflection spectrum is effected by hyperspectral detection by means of the photosensor.

11.	(Examiner Amendment) A process for detecting rancidity in an oil fruit, a nut or a seed, comprising the steps of:
irradiating the oil fruit, nut or seed with at least one light source,
projecting the reflected and/or transmitted light onto a photosensor,
detecting an absorption or reflection spectrum in a wavelength range from 900 to 2500 nm, by means of the photosensor,
providing a rancidity index table according to claim 1 which contains the rancidity index values and the allocated absorption or reflection spectra or, respectively, characteristic wavelengths or wavelength ranges of the absorption or reflection spectrum,
allocating the detected absorption or reflection spectrum or, respectively, characteristic wavelengths or wavelength ranges of the detected absorption or reflection spectrum to an absorption or reflection spectrum of the rancidity index 
determining the rancidity index value allocated to the most similar absorption or reflection spectrum or, respectively, characteristic wavelengths or wavelength ranges of the absorption or reflection spectrum.

12.	(Examiner Amendment) [[A]] The process according to claim 11, wherein the allocation of the detected absorption or reflection spectrum to the most similar absorption or reflection spectrum of the rancidity index table is effected by comparing at least one of an average, a bandwidth or individual frequency bands of the absorption or reflection spectra.

13.	(Examiner Amendment) [[A]] The process according to claim 11, the process comprising segregation of the oil fruit, nut or seed, if the determined rancidity index value exceeds a threshold value.

14. A device for the detection of rancid oil fruits, nuts or seeds, comprising a light source, a photosensor, a computer unit and a sorting unit, wherein the light source is designed for irradiating the oil fruit, nut or seed, the photosensor is connected to the computer unit and designed for detecting an absorption or reflection spectrum of the light reflected from the oil fruit, nut or seed or transmitted through the oil fruit, nut or seed and transmitting it to the computer unit, and the sorting unit is connected to the 

15.	(Examiner Amendment) [[A]] The process according to claim 1, wherein detecting the absorption or reflection spectrum is in a wavelength range from 900 to 1700 nm.

16.	(Examiner Amendment) [[A]] The process according to claim 1, wherein detecting the absorption or reflection spectrum is in a wavelength range from 1000 to 1500 nm.

17.	(Examiner Amendment) [[A]] The process according to claim 1, wherein extracting ingredients of the sample is by solid phase microextraction.

18.	(Examiner Amendment) [[A]] The process according to claim 3, wherein the identification of the volatile components of the sample by mass spectroscopic detection of constituents relevant for lipid oxidation occurs by establishing chromatograms at one or more mass/charge ratios selected from 43, 44, 55, 56, 57, 60, 70, 71, 73, 74, 81, 83, and 97.
19.	(Examiner Amendment) [[A]] The process according to claim 6, wherein creation of an aldehyde chromatogram at a mass/charge ratio characteristic of aldehydes is at a mass/charge ratio of 44.

Examiner Amendment) [[A]] The process according to claim 11, wherein detecting an absorption or reflection spectrum is in a wavelength range from 900 to 1700 nm, or range from 1000 to 1500 nm.




Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “separating volatile components of the sample by applying gas-chromatographic techniques, identifying separated volatile components of the sample by mass spectroscopic detection of constituents of the volatile components which are relevant for lipid oxidation,	determining a rancidity index value of the sample from identified volatile components of the sample, allocating at least individual characteristic wavelengths or wavelength ranges of the detected absorption or reflection spectrum of the sample to the rancidity index value, repeating the previous steps for a representative number of samples and forming a rancidity table from the determined rancidity index values and allocated absorption or reflection spectra or, respectively, characteristic wavelengths or wavelength ranges of the detected absorption or reflection spectra” along with all other limitations of the claim. 
Margalit only discloses, all of sources 144 may be operable to emit in part or all of an “optical” portion of the electromagnetic spectrum, including the (human) visible portion, the near infrared portion, and/or or the near ultraviolet portion of the electromagnetic spectrum…¶0021; Sensor array 146 may include multiple or a single sensing device configured and positioned to receive reflected electromagnetic energy 147 returned from sample support 190. In some embodiments, sensor array 146 may include one or multiple broadband sensors sensitive or responsive over a broad band of wavelengths of electromagnetic energy…¶0024.

 

Claims 2-20 are allowable due to their dependencies. 
The closest references, Kawanura (US2013278919)[cited in the IDs filed by the applicant] and  MARGALIT et al. (US 20160313242 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886